Name: 97/461/EC: Commission Decision of 27 June 1997 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and methyl bromide for the period 1 January to 31 December 1997, and in addition, allocating placing on the market quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 1997 (Only the Dutch, English, French, German, Greek, Italian and Portuguese texts are authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  natural environment;  chemistry;  marketing;  international trade;  production
 Date Published: 1997-07-25

 Avis juridique important|31997D046197/461/EC: Commission Decision of 27 June 1997 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and methyl bromide for the period 1 January to 31 December 1997, and in addition, allocating placing on the market quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 1997 (Only the Dutch, English, French, German, Greek, Italian and Portuguese texts are authentic) (Text with EEA relevance) Official Journal L 198 , 25/07/1997 P. 0021 - 0026COMMISSION DECISION of 27 June 1997 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and methyl bromide for the period 1 January to 31 December 1997, and in addition, allocating placing on the market quotas for hydrochlorofluorocarbons for the period 1 January to 31 December 1997 (Only the Dutch, English, French, German, Greek, Italian and Portuguese texts are authentic) (Text with EEA relevance) (97/461/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer (1), and in particular to Articles 4 (8) and 7 (2) thereof,Whereas Article 7 (1) of Regulation (EC) No 3093/94 states that without prejudice to Article 4 (8) and unless the substances are intended for destruction by a technology approved by the Parties, for feedstock use in the manufacture of other chemicals or for quarantine and pre-shipment, the release for free circulation in the Community of controlled substances imported from third countries shall be subject to quantitative limits;Whereas the quantitative limits for the release into free circulation in the Community of controlled substances are set out in Annex II and Article 4 (8) of Regulation (EC) No 3093/94; whereas these limits may be modified pursuant to Article 7 (3);Whereas any modification of these quantitative limits may not lead to Community consumption of controlled substances exceeding the quantitative limits established according to the Montreal Protocol on substances that deplete the ozone layer;Whereas Article 4 (8) of Regulation (EC) No 3093/94 defines the total calculated level of hydrochlorofluorocarbons (HCFCs) which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 1995 and in each 12-month period thereafter; whereas this corresponds to a quantity of 8 079 ODP tonnes;Whereas the Commission is required, under Article 4 (8), in accordance with the procedure laid down in Article 16, to assign a quota to each producer or importer when the total quantity of HCFCs which producers and importers place on the market or use for their own account reaches 80 % of the quantitative limit established or at the latest on 1 January 2000, whichever comes first;Whereas the 80 % threshold has been reached in the year 1996; whereas it is likely that this will also be the case in 1997 making it necessary to assign placing on the market quotas for HCFCs for 1997;Whereas the Commission is required under Article 7 (2) of Regulation (EC) No 3093/94 to allocate quotas for controlled substances to undertakings each year in accordance with the procedure set out in Article 16;Whereas the Commission has published a notice to importers in the European Community of controlled substances that deplete the ozone layer (2) and has thereby received applications for import quotas;Whereas the applications for import quotas of the chlorofluorocarbons 11, 12, 113, 114 and 115 and halons exceed the import quotas available under Article 7 (2); therefore the Commission cannot satisfy the applications;Whereas some of the applications from the producers of ODS in the Community have been made for specific contingency purposes of possible breakdown of production, technical failure and non-availability of the substances in the Community; whereas requests by a producer to import under a contingency quota can only be considered following interruption to normal supply and non-availability of the substances within the Community;Whereas the allocation of individual quotas to producers and importers is based on the principles of continuity, equality and proportionality; whereas, in establishing quotas, the Commission has been guided by the need to reduce further the production, import and use of substances which damage the ozone layer while interfering in the market as little as possible;Whereas it is appropriate to retain part of the total HCFC placing on the market quota for allocation to importers in the Community who are not engaged in the production of HCFCs; whereas, in 1996, the level of imports by non-producers reached about 3 % of the total quota available; whereas it is therefore appropriate in 1997 to retain 5 % of the total quota for allocation to importers who are not engaged in the production of HCFCs; whereas this corresponds to a quantity of 404 ODP tonnes;Whereas the HCFC placing on the market quota for each producer in the Community in 1997 shall reflect the market share which that producer reached in 1996, calculated in ODP tonnes; whereas it is appropriate to take 1996 as a base-year in order to reflect most closely recent market activity by each producer; whereas it is considered appropriate to allocate the total available HCFC quantity of 7 675 ODP tonnes between producers without leaving a reserve;Whereas for methyl bromide the import quotas are allocated to the primary importers, considered by the Commission to be the importers who deal directly by way of invoicing with the producers outside the Community; whereas a reserve of 192 ODP tonnes of methyl bromide is retained for allocation during 1997 in accordance with the Article 16 procedure;Whereas import licences shall be issued by the Commission in accordance with Article 6 of the aforesaid Regulation, after verification of compliance by the importer with Articles 7, 8 and 12;Whereas the release for free circulation in the Community of chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane and hydrobromofluorocarbons imported from any State not party is prohibited in accordance with Article 8 of Regulation (EC) No 3093/94;Whereas the measures provided for in this Decision are in accordance with the opinion of the committee established by Article 16 of the same Regulation,HAS ADOPTED THIS DECISION:Article 1 1. The quantity of chlorofluorocarbons 11, 12, 113, 114 and 115 subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1997 from sources outside the Community shall be 0 ODP weighted tonnes.2. The quantity of other fully halogenated chlorofluorocarbons subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1997 from sources outside the Community shall be 0 ODP weighted tonnes.3. The quantity of halons subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1997 from sources outside the Community shall be 0 ODP weighted tonnes.4. The quantity of carbon tetrachloride subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1997 from sources outside the Community shall be 2 197,2 ODP weighted tonnes of virgin material for use as feedstock.5. The quantity of 1,1,1-trichloroethane subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1997 from sources outside the Community shall be 2,64 ODP-weighted tonnes of virgin material to be used as feedstock or for destruction.6. The quantity of methyl bromide subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1997 shall be 7 827 ODP weighted tonnes of virgin material for uses other than feedstock and quarantine and preshipment.7. The quantity of hydrobromofluorocarbons subject to Regulation (EC) No 3093/94 which may be released for free circulation in the European Community in 1997 from sources outside the Community shall be 0 ODP weighted tonnes.Article 2 1. The quantity of virgin carbon tetrachloride which may be imported by producers of ozone depleting substances in the European Community in 1997 for their own use as contingency against a possible breakdown of production or technical failure and where the substance is not available in the Community shall be 4 400 ODP weighted tonnes.2. Any quantity of virgin carbon tetrachloride imported by producers of ozone depleting substances from sources outside the Community for the purposes defined in paragraph 1 of this Article shall be accounted for as production of carbon tetrachloride.3. The quantity of virgin 1,1,1-trichloroethane which may be imported by producers of ozone depleting substances in the European Community in 1997 for their own use as contingency against a possible breakdown of production or technical failure and where the substance is not available in the Community shall be 200 ODP weighted tonnes.4. Any quantity of virgin 1,1,1-trichloroethane which is imported by producers of ozone depleting substances from sources outside the Community for the purposes defined in paragraph 3 of this Article shall be accounted for as the production of 1, 1, 1-trichloroethane.Article 3 1. The quantity of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 which producers and importers may place on the market or use for their own account within the Community in 1997 shall be 8 079 ODP tonnes.2. The quantity of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 which producers may place on the market or use for their own account within the Community in 1997 shall be 7 675 ODP tonnes.3. The quantity of hydrochlorofluorocarbons subject to Regulation (EC) No 3093/94 to be allocated by the Commission to importers within the Community who are not engaged in the production of HCFCs shall be 404 ODP tonnes.Article 4 1. The allocation of import quotas for carbon tetrachloride, 1,1,1-trichloroethane and methyl bromide during the period 1 January to 31 December 1997 shall be for the purposes indicated and to the companies indicated in Annex Ia hereto.2. The allocation of quotas for the placing on the market or use for their own account of hydrochlorofluorocarbons by producers in the Community during the period 1 January to 31 December 1997 shall be to the undertakings indicated in Annex Ib hereto.3. The import quotas for carbon tetrachloride, 1,1,1-trichloroethane and methyl bromide during the period 1 January to 31 December 1997 shall be as set out in Annex II (3) hereto.4. The quotas for the placing on the market or use for their own account of hydrochlorofluorocarbons by producers in the Community during the period 1 January to 31 December 1997 shall be as set out in Annex III (4).Article 5 This Decision is addressed to the undertakings listed in Annex IV hereto.Done at Brussels, 27 June 1997.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 333, 22. 12. 1994, p. 1.(2) OJ No C 236, 14. 8. 1996, p. 3.(3) Annexes II and III are not published because they contain confidential commercial information.ANNEX Ia GROUP IV Import quotas for virgin carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock CompanyCING (GR)Harlow (UK)Knoll (UK)Import quotas for virgin carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock for contingency purposes CompanyICI (UK)RhÃ ´ne Poulenc (UK)GROUP V Import quotas for virgin 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock and for destruction CompanyInterchim (A)Metron (D)Metron (F)Metron (I)Metron (UK)Olin Hunt (B)Import quota for virgin 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock for contingency purposes CompanyElf Atochem (F)GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as soil fumigation and other uses subject to quotas CompanyAlbermarle (B)Alfa Supplies (GR)Biochem IbÃ ©rica (P)Bromine (UK)Eurobrom (NL)Great Lakes (UK)Mebrom (B)NeoquÃ ­mica (P)Sapec Agro (P)ANNEX Ib Quotas for placing on the market or use for their own account of hydrochlorofluorocarbons by producers in the Community during the period 1 January to 31 December 1997 shall be assigned to the undertakings indicated below CompanyAlliedSignal (NL)Ausimont (I)DuPont (NL)Elf Atochem (E, F)ICI (UK)RhÃ ´ne Poulenc (UK)Solvay (B, D, F)SINCG (G)ANNEX IV AlliedSignal Fluorochemicals Europe BVKempenweg 90NL-6000 AG WeertAusimont SpAVia S. Pietro 50/aI-20021 Bollate - MIDuPont de Nemours (Nederland) BVBaanhoekweg 22NL-3300 AC DordrechtElf Atochem SACours Michelet - La DÃ ©fense 10,F-92091 Paris La DÃ ©fenseICI KleaPO Box 13, The HeathRuncorn CheshireUK-WA7 4QFRhÃ ´ne Poulenc Chemicals LtdPO Box 46 - St Andrews RoadAvonmouthUK-Bristol BS11 9YFSolvay Fluor und Derivate GmbHHans-BÃ ¶ckler-Allee 20D-30173 HannoverChemical Industries of Northern Greece SAThessaloniki PlantPO Box 10 183GR-54110 ThessalonikiAlbermarle SAAv. Louise 523 (BoÃ ®te 19)B-1050 BruxellesAlfa Agricultural Supplies SA13, Tim, Filimonos str.GR-11521 AthensBiochem IbÃ ©ricaRua da EscolaApartado 250P-2870 MontijoBromine and Chemicals Ltd201 Haverstock HillHampsteadUK-London NW3 4QGEurobrom BVPostbus 158NL-2280 AD RijswijkGreat Lakes Chemical (Europe) LtdPO Box 44, Oil Sites RoadEllesmere PortUK-South Wirral L65 4GDHarlow Chemical Company LtdTemplefieldsHarlow, EssexUK-CM20 2BHInterchim Austria GmbHBrixentaler StraÃ e 69A-6300 WÃ ¶rglKnoll Pharma ChemicalsMain RoadBeestonUK-Nottingham NG9 1ADMebrom NVAssenedestraat 4ErtveldeB-9940 RiemeMetron Technology (Deutschland) GmbHSaturnstraÃ e 48D-85609 AschheimMetron Technology (France) EurlZI de la MariniÃ ¨rerue Bernard Palissy 6, B.P. 1222F-91912 Evry Cedex 9Metron Technology (Italy) SrlVia per OrnagoI-20040 Bellusco (MI)Metron Technology (UK) Ltd2 Gregory RoadKirkton Campus; LivingstoneUK-West Lothian EH54 7DRNeoquÃ ­mica - ExportaÃ §Ã £o EApartado 97P-2580 CarregadoOlin-Huntp/a AdpoSteenlandlaan Kaai 1111B-9130 Beveren-KalloSapec Agro SAApartado 11P-2901 SetÃ ºbal Codex